__ JJF^B^jyO¥IC^^NttJieiLlRT.©li<:RIMINAL APPEALS OF TEXAS
                      Pi). BOX 12308', CAPITOL STATION, AUSTIN, TEXAS- 787
                                                                       787J l

             OFFICIAL BU3IWESS .
             STATE OF TEXAS ''|f
             PENALTY FOR            ,*"•-'-*
                                                                  02 1M                   _
1/21/2015
            PRIVATE USE • ,J                                      0004279596     JAN 22 2015
                                                                  MAILED FROM ZIP CODE 78 701
GIAMALVA, CARY EVAN            Trr Ct. Nbr,939030-H                   WR-24,809-09
On this day, the application for writ of habeas corpus is dismissed as moot.
                                         ' */ "'~-" '                           Abel Acosta, Clerk

  RETURN TO SENDER              CARY EVAN GIAMALVA
                                                            TDC# 1202929
  •^^—
  Released or No Longer At This1Fejgp.
                                 90P<




                                                                                                     /J